Per Curiam.
— It is objected that the plaintiff’s affidavit may refer to property owned wholly by one of the defendants. But such is not its obvious meaning, and we think the affidavit sufficient.
The witness was called to defeat the suit. If he could do so, this bond would be harmless. He was, therefore, interested in the event of the suit. This is the reason which has often excluded bail, when offered as witnesses for their principals.
It is further urged that the bond was inoperative, because not taken in double the sum for which the defendant was arrested. But, if not as a statute, yet as a common law bond, it has validity.

Exceptions overruled.